Citation Nr: 1627875	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1969 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board observes that the Veteran filed a claim for service connection for an acquired psychiatric disorder, including anxiety, as well a claim for service connection for PTSD.  As such, the Board recharacterized the issue on appeal as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as indicated above.

The Veteran's claims were previously before the Board in October 2014.  At that time, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a back disorder, and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Following completion of the requested development, a supplemental statement of the case was issued in June 2015.  The claims were returned to the Board. 


FINDINGS OF FACT

1.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.

2.  Panic disorder and depressive disorder were not manifest in service and are not attributable to service.

3.  A back disorder was not manifest during service or within one year of separation.  A back disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded a VA examination responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Back Disorder

The Veteran contends he injured his back as a result of the many airborne jumps he completed as a paratrooper in service.  

The Veteran's service treatment records reveal that he was treated for lower back pain in February 1970.  Furthermore, his service treatment records also show that he complained of painful ankles on several occasions in 1971 which he attributed to trauma related to jumping.  In addition, a certificate submitted by the Veteran documents his successful completion of the Airborne Course at Fort Benning, Georgia.  

A review of the Veteran's service personnel records confirms that he was stationed at Fort Bragg, North Carolina, for basic training from September 1968 to December 1969.  He was then transferred to Fort Gordon, Georgia, from December 1969 to March 1970 for Airborne Infantry Training.  He underwent Basic Airborne training at Fort Benning, Georgia, from March 1970 to April 1970 before returning to Fort Bragg as a scout observer.  The Veteran performed airborne/parachute work until August 1971.  His March 1972 separation examination reflects that physical examination of the Veteran's spine and musculoskeletal system was normal.
	
SSA records show that the Veteran suffers from current low back symptomatology, although these records attribute this symptomatology to an on-the-job injury which occurred in September 1990.

The Veteran was afforded a VA examination in connection with his claim in January 2015.  According to the examination report, the Veteran has been diagnosed with lumbosacral strain, degenerative arthritis of the spine, spinal fusion, failed back syndrome, and degenerative disc disease of the lumbar spine.   The Veteran reported that he had chronic back pain since a 1990 work-related injury; he had on-the-job back injuries in June 1989 and September 1990.  He also reported that he re-injured his back in a motor vehicle accident in 2008, and that he underwent back surgery in 1994 and 2008.  Following a physical examination and review of the record, the VA examiner opined that it was less likely as not (less than 50% probability) that the Veteran's current back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran did not have chronic back pain or a chronic back disorder in service; there was a single annotation of back pain, prior to his time in airborne school, without recurrence.  The VA examiner noted that the Veteran's service treatment records do not reflect any injury related to parachuting, and that there is no documentation of a back injury prior to the on-the-job injuries in June 1989 and September 1990; according to the VA examiner, because the Veteran did not have a back disorder prior to his work-related injuries, there is no aggravation of an in-service back disorder by his work-related injuries.  The VA examiner noted that the Veteran had parachute and airborne training in March 1970, and was assigned to parachute/airborne from April 1970 to August 1971, and underwent a separation examination in March 1972, which was normal.  Likewise, the VA examiner noted that a review of private treatment records from Dr. L shows that, in October 1994, the Veteran specifically denied a history of low back problems prior to his September 1990 work injury, and that he attributed his low back problems to the September 1990 work injury.  Moreover, September 1994 statements from the Veteran's attorney and treating psychologist indicate that the Veteran first injured his back in the September 1990 on-the-job incident.  The VA examiner concluded that the Veteran's current back disorders are due to his post-service, September 1990 work-related injury.

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for a back disorder are not met.  

Here, there is no evidence of a back disorder, including degenerative arthritis and degenerative disc disease of the lumbar spine, lumbosacral strain, and failed back syndrome, during active duty or within one year of separation.  Rather, at time of separation, the physical examination of the spine and musculoskeletal system were normal.  Likewise, the Veteran's medical history does not establish that a back disorder, including degenerative arthritis of the lumbar spine, was manifest to a compensable degree in service or within one year of separation.  There is nothing to suggest that there were characteristic manifestations sufficient to identify the back disorder during service.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or within one year of separation.  There is no proof of chronicity or continuity.  Moreover, the record also reflects that there was no evidence of a back disorder prior to 1990.

The weight of the evidence reflects that the Veteran's back disorder, including degenerative arthritis and degenerative disc disease of the lumbar spine, lumbosacral strain, and failed back syndrome, is not related to his active duty.  There is no probative evidence that the Veteran's back disorder, including degenerative arthritis and degenerative disc disease of the lumbar spine, lumbosacral strain, and failed back syndrome, is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of bilateral knee pain prior to 1990; the Board reiterates that the Veteran had no related complaints at his 1972 separation examination.   Moreover, the January 2015 VA examination opinion clearly concluded that the Veteran's current back disorder was not related to the Veteran's service.  To this point, the Veteran reported to the VA examiner that his chronic back pain did not begin until the 1990 work-related injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Significantly, the January 2015 VA examiner found that the Veteran's current back disorder was not related to his service, in light of the Veteran's post-service history of injury and the lack of any back injury or complaints during the period that the Veteran performed parachute and airborne training and duties.  The VA examiner noted that the Veteran's sole complaint of back pain occurred prior to the Veteran's parachute and airborne training and duties.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his back disorder.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion provided in the January 2015 VA examination report.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his current back disorder.  

The January 2015 VA examiner noted that because the Veteran's back disorder did not have onset until 1990, following an on-the-job injury, which was nearly 20 years after his service, it was unlikely that the Veteran's back disorder is related to the Veteran's parachute and airborne training or his February 1970 complaint of back pain.  The Board notes that the opinion of the January 2015 VA examiner is consistent with the medical evidence of record which does not demonstrate that the Veteran's current back disorder is related to his service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his current back disorder.  The Board observes that the Veteran did not make any association between his current back disorder and his service until he filed his claim for service connection, and as such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a back disorder, including degenerative arthritis and degenerative disc disease of the lumbar spine, lumbosacral strain, and failed back syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Acquired Psychiatric Disorder, to Include PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran has alleged several stressors in relation to his claim for entitlement to service connection for PTSD.  While in basic training attached to the 4th Battalion, 1st Training Brigade, at Fort Bragg, North Carolina, in October 1969, the Veteran indicated that he was falsely accused of stealing a drill sergeant's liquor and then physically assaulted.  The Veteran also indicated that he was placed in a gas chamber without a mask before eventually escaping.  The Veteran states that a few weeks later, the same drill sergeant kicked another soldier's face into the rear sight of his weapon, causing substantial injury to the other soldier which required hospitalization.  The Veteran alleged that he never saw that soldier again and still experienced nightmares about the event.  The Veteran also claimed that in January 1970 while at Advanced Pre-Airborne Infantry training at Fort Gordon, Georgia, the armorer in charge of maintaining weapons ordered the Veteran and approximately 7 to 8 other soldiers to take lysergic acid diethylamide (LSD) following field training, which left the Veteran mentally distressed.  In the summer of 1971, back at Fort Bragg, North Carolina, the Veteran asserted that he was captured and physically abused during escape and evasion training, and that he still had scars on his back from this assault.  He further indicated that he was also placed in a metal wall locker which was then "put into the ground."  

As noted earlier, the Veteran's service personnel records confirm that he was stationed at Fort Bragg, North Carolina, for basic training from September 1968 to December 1969, at Fort Gordon, Georgia, from December 1969 to March 1970 for Airborne Infantry Training.  He underwent Basic Airborne training at Fort Benning, Georgia, from March 1970 to April 1970 before returning to Fort Bragg.  

Here, the RO issued a Formal Finding of a Lack of Evidence to Verify Stressors in May 2009.  However, the Veteran submitted more detailed stressor information in correspondence dated in August 2009.  The Veteran's VA treatment records reveal that he has been diagnosed as having panic disorder, adjustment disorder with anxiety, and depressive disorder.  A May 2008 PTSD screening test was also positive.  These records indicate that the Veteran reported the onset of psychiatric symptomatology in 1972.  

In accordance with the Board's October 2014 remand, the RO informed the Veteran of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault.  In response, the Veteran submitted a statement in January 2015, wherein he reiterated his assertions as to being forced to take LSD in January 1970.  He also reported that he was assigned leave from December 31, 1971 to January 6, 1972, but that the commanding officer declared him absent without leave (AWOL) for that time period after he returned because he was not supposed to have been granted leave for that time period; the Veteran stated that he lost rank and that the experience made him angry and agitated.

Additionally, the Veteran was afforded a VA psychiatric examination in January 2015.  Following a mental status examination, the VA examiner found that the Veteran does not meet the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-V) criteria for a diagnosis of PTSD, but that the Veteran does meet the criteria for a diagnosis of panic disorder and an unspecified depressive disorder.  In a March 2015 addendum, the VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's panic and depressive disorders were incurred in or caused by service.  The VA examiner explained that the Veteran was discharged from service in March 1972, his service treatment records did not reflect any psychiatric complaints or symptoms, and that the earliest reference to anxiety was in 1987 and that depression was not shown until 1992.  The VA examiner noted that in 1992, Dr. H, the Veteran's primary care physician, indicated that the Veteran's depression was related to a chronic back problem due to a September 1990 work-related injury.   The VA examiner also noted that, in 1994, Dr. F stated that the Veteran's body had deteriorated significantly since the September 1990 work injury, which caused significant permanent psychological impairment.   The VA examiner noted that she reviewed the Veteran's August 2009 Statement in Support of Claim for PTSD and his January 2015 Statement in Support of Claim for PTSD Secondary to Personal Assault, as well as treatment records, a clinical interview with the Veteran; the diagnostic criteria in the DSM-V; the VA examiner also stated that she relied upon her clinical training, experience, and judgment in determining that the Veteran did not have PTSD and that his panic disorder and depressive disorder were unrelated to his service.

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  

To the extent that the Veteran has asserted that his claimed PTSD is due to personal assault, this assertion is not substantiated by the evidence of record.  Nevertheless, the January 2015 VA examiner indicated that, even if a stressor was confirmed, the Veteran did not meet the criteria for a diagnosis of PTSD; according to the VA examiner, he did not meet criterion C, D, E, G, and H.  Moreover, VA treatment records reflecting a diagnosis of PTSD lack sufficient detail, including the symptoms and stressors to support a diagnosis.  In this regard, the Board finds that these diagnoses were solely based on the Veteran's report of symptoms and a reported history of PTSD, and is not based upon a confirmed in-service stressor.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Veteran was diagnosed with panic disorder and depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his service until he filed his claim for service connection.  See Pond, supra.

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

In this regard, the Board points out that January 2015 VA examiner concluded that it was unlikely that his panic disorder and depressive disorder were related to his service, as anxiety was not shown until 1987 and he was not diagnosed with depression until 1992.  The VA examiner explained that the Veteran's depression was more likely related to his chronic back problems, which resulted from a post-service work injury.  The Board notes that the opinion of the January 2015 VA examiner is consistent with the medical evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the inconsistencies between the Veteran's statements made to health care providers during the nearly 40 years since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for PTSD is denied.

Service connection for a back disorder is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


